Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 4-7 show multiple drawings of the refrigerator in the same figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,544,982. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and application teach refrigerator comprising: a cabinet having a storage compartment; an inner case configured to define an external appearance of the storage compartment; a first door pivotably installed to the cabinet, the first door being configured to open or close one side of the storage compartment; a second door pivotably installed to the cabinet, the second door being configured to open or close a remaining side of the storage compartment, the second door having a pillar configured to be rotated so as to come into contact with the first door; and a transfer member provided inside the inner case so as to guide rotation of the pillar based on rotation of the second door, wherein the pillar is spaced apart from both a top wall of the inner case and a bottom wall of the inner case so as not to come into contact with the inner case in a state in which the second door seals the storage compartment, and wherein the pillar is located so as to be rotatable in a state in which the first door opens the .  
Since claims 2-21 are anticipated by claims 1-18 of the patent, they are not patentably distinct therefrom. Thus, the invention of claims 1-18 of the patent is in effect a species of the generic invention of claims 2-21. It has been held that the generic 
patent, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-13, 15-18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Jeon et al (2014/0375198).  Jeon teaches a refrigerator (Fig. 1) comprising: a cabinet (10) having a storage compartment (21); an inner case configured to define an external appearance of the storage compartment; a first door  (33) pivotably installed to the cabinet, the first door being configured to open or close one side of the storage compartment; a second door (31) pivotably installed to the cabinet, the second door being configured to open or close a remaining side of the storage compartment, the second door having a pillar (40) configured to be rotated so as to come into contact with the first door; and a transfer member (100) provided inside the inner case so as to guide rotation of the pillar based on rotation of the second door, wherein the pillar is spaced apart from both a top wall of the inner case and a bottom wall of the inner case so as not to come into contact with the inner case in a state in which the second door .  
Claims 2-13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Miyaji (JPH08170871).  Miyaji teaches a refrigerator (Fig. 1) comprising: a cabinet (1) having a storage compartment; an inner case configured to define an external appearance of the storage compartment; a first door  (3) pivotably installed to the cabinet, the first door being configured to open or close one side of the storage compartment; a second door (2) pivotably installed to the cabinet, the second door being configured to open or close a remaining side of the storage compartment, the second door having a pillar (4) configured to be rotated so as to come into contact with the first door; and a transfer member (Fig. 2) provided inside the inner case so as to guide rotation of the pillar based on rotation of the second door, wherein the pillar is spaced apart from both a top wall of the inner case and a bottom wall of the inner case so as not to come into contact with the inner case in a state in which the second door seals the storage compartment (Fig. 8), and wherein the pillar is located so as to be rotatable in a state in which the first door opens the storage compartment and the second door seals the storage compartment (Figs. 5c and 4d).  Wherein the pillar comes into contact with the first door and the second door when the first door and the second door seal the storage compartment (Fig. 4D).  Wherein the transfer member includes a rotation arm (6) configured to be rotated based on whether the first door is rotated.  Wherein the transfer member further includes: a space (inside 7) configured to provide a path, along which the rotation arm is rotated; and an elastic member (15) configured to provide return force to move the rotation arm to a specific position when external force applied to the rotation arm is removed.  Wherein the pillar is provided with a pillar coupler  (18,19) configured to apply force to cause the pillar to be folded.  Wherein, in a state in which the first door and the second door seal the storage compartment, the pillar is rotated while the first door is rotated to open the storage compartment (Figs. 4d and 5c).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaji (JPH08170871) in view of Jeon et al (2014/0375198). As stated above, Miyaji teaches the limitations of claims 12 and 17, including a storage compartment within a cabinet. For claims 15, 16, 20 and 21, Miyaji fails to teach drawers adjacent the first and second doors within the compartment. Jeon teaches a first drawer  (25, right side) located on a side of the first door; and a second drawer (25, left side) located on a side of the second door, wherein the first drawer and the second drawer have the same width.  Wherein the first drawer and the second drawer are arranged in the same horizontal plane, and wherein the first drawer and the second drawer are configured to be pulled outward independently of each other (Fig. 1).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet of Miyaji by adding drawers therein, such as is taught by Jeon, to provide isolating compartments within the refrigerator for fruits, meats, vegetables, etc.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
February 22, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637